DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on 01 March 2021 is acknowledged.
Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 March 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Apffel (US 20160172178) in view of Chang (US 8267914).
	With respect to claim 1, Apffel discloses a droplet generator comprising an electrospray emitter (Figure 4:100) having a conical end (Figure 1:172) and an orifice (Figure 1:112) at the conical end.  A conduit (Figure 1:104) is formed through the electrospray emitter in order to deliver a pressurized fluid through the orifice.  Paragraphs [0081]-[0083] state that an electrode (Figure 4:446) and a counter electrode are configured to provide a current to the pressurized fluid as it is emitted from the orifice.  A droplet chamber is provided and includes one or more inlets for the electrospray emitter, such that the conical end of the emitter is inserted into the chamber.  The droplet chamber holds a droplet suspending medium, such as a gas.  The Apffel device is capable of producing 100 monodispersed liquid droplets per second.  Apffel, however, does not expressly state that the electrodes are configured to generate an alternating current.
	Chang discloses an alternating current droplet generator comprising an electrospray emitter (Figure 2:204) having an orifice and a conduit for the delivery of a pressurized fluid.  The emitter is described as a microneedle, and therefore is understood to have a conical end at the orifice.  An alternating current electrode (Figure 2:202) and a counter electrode (Figure 2:206) are configured to provide an alternating current that produces droplets from a liquid meniscus that develops at the orifice.  This 
	Before the effective filing date of the claimed invention, it would have been obvious to use an alternating current when operating the Apffel device.  Chang teaches that alternating current droplet generators have several advantages over DC electrosprays because AC emitters produce larger droplets and are characterized by low power requirements, increased safety and the potential for device miniaturization. Chang further states that AC emitters are well suited for producing liquid aerosol drops that contain “drugs, DNA, proteins, osteogenic or dermatological growth factors, bacteria, viruses, fluorescent particles and immobilized enzyme receptors for controlled release drug delivery, bone or tissue engineering, storage of positive controls in clinical or environmental field tests or biosensors for clinical diagnostics and environmental, water or illicit drug monitoring” (see column 7, line 34 to column 8, line 15).  Apffel does not express any preference DC, and therefore one of ordinary skill would understand that the Apffel device could be configured as an alternating current droplet generator.

	With respect to claim 2, Apffel and Chang disclose the combination as described above.  Apffel additionally states in paragraph [0082] that the active electrode 446 may be configured as part of the electrospray emitter 100, and that the counter electrode is .

Claim 1 is rejected under 35 U.S.C.103 as being unpatentable over Chang (US 8267914) in view of Hatch “1-Million Droplet Array…” and/or Tanaka “Hands-Off Preparation of Monodisperse Emulsion Droplets…”
Chang discloses an alternating current droplet generator comprising an electrospray emitter (Figure 2:204) having an orifice and a conduit for the delivery of a pressurized fluid.  The emitter is described as a microneedle, and therefore is understood to have a conical end at the orifice.  An alternating current electrode (Figure 2:202) and a counter electrode (Figure 2:206) are configured to provide an alternating current that produces droplets from a liquid meniscus that develops at the orifice.  This is described in at least column 4, line 48 to column 6, line 29.  Chang further states that the electrospray emitter may be positioned within a droplet chamber that contains a droplet suspending medium (“A micro-needle of the present invention may be placed approximately 1 mm to approximately 25 mm away from the conducting elements. In operation, an electrospray device of the present invention may be placed in a vacuum or a gaseous ambient medium”). The Chang device is capable of producing 100 monodispersed liquid droplets per second.  It is unclear, however, if the Chang device can be used to suspend droplets in a liquid medium to form an emulsion.
Hatch discloses a droplet generator comprising a droplet chamber configured as a microfluidic unit containing an oil inlet and a PCR solution inlet.  See Fig. 1B and pages 3839-3840.  

Before the effective filing date of the claimed invention, it would have been obvious to use the Chang device to create oil and water emulsions by suspending aqueous reaction solution droplets within an oil medium.  Hatch and Tanaka each teach that droplets formed in this way serve as microreactors for polymerase chain reactions and are well suited for rapid detection and testing.  Chang already teaches that the liquid droplets are configured to contain biological analytes, and one of ordinary skill would have recognized that the Chang alternating current droplet generator could be used to improve ddPCR techniques that require the rapid generation of a large number of droplets.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Corr (US 20190006165) and Beer (US 20080166793) references disclose the state of the art regarding droplet generators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799